DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2017/0310228) in view of Suganuma et al. (US 2011/0037405). 
Regarding claim 1, Nakajima et al. (figures 15-16, para 0024-0025 and para 0111-0118) discloses a magnetic core (see figure 2/figure 13) and a coil board (26) with a multilayer structure (28); wherein the coil board comprises a primary coil (21) and a secondary coil (22a/22d) wound around a magnetic core column of the magnetic core (see figure 2), the secondary coil is located in a first layer and a last layer (see figure 15), the primary coil is located in intermediate layers (see figure 15), the number of turns of the secondary coil is less than that of the primary coil (see figure 15 and para 0093).
Nakajima et al. does not expressly disclose wherein at least one via hole (17) for connecting the first layer and the last layer of the secondary coil is disposed in the coil board between an inner side of the primary coil and the magnetic core column.
Suganuma et al. (figure 16a) discloses a teaching wherein at least one via hole for connecting the first layer and the last layer of the secondary coil is disposed in the coil board between an inner side of the primary coil and the magnetic core column. (see figure 16a wherein the via hole 17 is disposed in the coil board between an inner side of the primary coil and the magnetic core column)
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein at least one via hole for connecting the first layer and the last layer of the secondary coil is disposed in the coil board between an inner side of the primary coil and the magnetic core column so as to reduce the size of the coil/windings which allows for a more compact inductive design; thereby saving money in production cost and also space on the printed circuit board.
Regarding claim 2, Nakajima et al. (figures 15-16, para 0024-0025 and para 0111-0118) discloses wherein the secondary coil comprises two turns with flat copper foil one turn is disposed in the first layer (see para 0050), and the other turn is disposed in the last layer.
Regarding claim 6, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2017/0310228) in view of Suganuma et al. (US2011/0037405) in further view of Liu et al. (US 2014/0063864).
Regarding claim 3, Nakajima et al. (figures 15-16, para 0024-0025 and para 0111-0118) discloses all the limitations as noted above but does not expressly discloses wherein a switching device disposed on and at least partly overlapped.
Liu et al. (Figures 14a-14e and para 0125-0131) discloses wherein the PCB winding transformer further comprises a switching device (see para 0126 and figure 14b) disposed on and at least partly overlapped
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the PCB winding transformer further comprises a switching device disposed on and at least partly overlapped with the coil with less turns as taught by Liu et al. to the inductive device of Nakajima et al. so allow for a more compact inductive design; thereby saving money in production cost and also space on the printed circuit board.

3.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2017/0310228) in view of Suganuma et al. (US2011/0037405) and Liu et al. (US 2014/0063864) in further view of Mao (US 2014/0266546).
Regarding claim 4, the modified inductive device of Nakajima et al. (figures 15-16, para 0024-0025 and para 0111-0118) discloses a switching rectifier device (see Liu et al. (Figures 14a-14e and para 0125-0131) but does not expressly discloses wherein a switching device is secondary synchronous rectifier that is used with the secondary coil.
Mao (para 0034 and figure 4) discloses wherein a switching device is secondary synchronous rectifier that is used with the secondary coil (N2/N3).
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a switching device is secondary synchronous rectifier that is used with the secondary coil as taught by Mao to the modified inductive device of Nakajima et al. so as to allow for the inductive device to have characteristic such as greater efficiency, smaller in size and lighter in weight.

4.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 2017/0310228) in view of Suganuma et al. (US2011/0037405) in and Liu et al. (US 2014/0063864) in further view of Lotfi et al. (US 5,642,276).
Regarding claim 5, the modified inductive device of Nakajima et al. (figures 15-16, para 0024-0025 and para 0111-0118) discloses a switching rectifier device (see Liu et al. (Figures 14a-14e and para 0125-0131) but does not expressly discloses wherein a switching device is secondary rectifier diode is used with the secondary coil.
Lotfi et al.(figure 3 and Col 3, lines 5-11) discloses a teaching wherein a switching device is secondary rectifier diode is used with the secondary coil.
Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a switching device is secondary rectifier diode is used with the secondary coil as taught by Lotfi et al. to the modified inductive device of Nakajima et al. discloses so as to allow for the inductive device to have characteristic such as greater efficiency smaller in size and lighter in weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837